Case: 17-30746      Document: 00514691492         Page: 1    Date Filed: 10/22/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-30746                    United States Court of Appeals

                                  Summary Calendar
                                                                             Fifth Circuit

                                                                           FILED
                                                                     October 22, 2018

TRACTOR AND EQUIPMENT COMPANY,                                        Lyle W. Cayce
                                                                           Clerk
              Plaintiff - Appellee

v.

DUAL TRUCKING AND TRANSPORT, L.L.C.; ANTHONY ALFORD,

              Defendants - Appellants




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CV-5413


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       One of the defendants, Dual Trucking and Transport, L.L.C., had an
open account with the plaintiff. An owner of the defendant company, Anthony
Alford, signed a personal guaranty. The plaintiff, Tractor and Equipment
Company, originally sued both defendants in Montana state court, alleging
that the defendant company had an unpaid credit balance and that Alford was



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30746    Document: 00514691492     Page: 2   Date Filed: 10/22/2018



                                 No. 17-30746
liable because he had guaranteed the account. The Montana court dismissed
the claims against Alford for lack of personal jurisdiction. It later entered
judgment against Dual Trucking for $292,846.30 plus interest, attorneys’ fees,
and costs. After the Montana court dismissed the plaintiff’s claims against
Alford, but before that court entered judgment against the company, the
plaintiff filed a complaint in the Eastern District of Louisiana, then obtained a
declaration that Alford’s guarantee was valid and enforceable. This court
affirmed. Tractor & Equip. Co. v. Dual Trucking & Transp., L.L.C., 731 F.
App’x 334 (5th Cir. 2018) (mem.).
      The battle continued even while the prior appeal was pending. After
further proceedings, the district court entered an order enforcing the Montana
judgment and awarding additional attorneys’ fees incurred in enforcing the
Montana judgment in Louisiana. That judgment is the one before us today.
      The defendants raise two arguments in this appeal. First is that the
district court lacked jurisdiction to grant the plaintiff’s motion to reopen and
for further relief while the appeal of the district court’s declaratory judgment
was pending before this court.      Second is that the district court erred in
entering judgment without first conducting an additional hearing.          That
argument is based on language in the declaratory judgment statute, the source
of authority for the district court’s first judgment. It requires “reasonable
notice and a hearing” before a district court may grant relief based on a
declaratory judgment. 28 U.S.C. § 2202.
      Because Section 2202 states that a district court “may” award further
“necessary or proper relief based on a declaratory judgment,” we review a
district court’s decision to award damages pursuant to that provision for abuse
of discretion. See United Teacher Assocs. Ins. Co. v. Union Labor Life Ins. Co.,
414 F.3d 558, 569 (5th Cir. 2005). An abuse of discretion will be found “only
when no reasonable person could take the view adopted by the district court.”
                                       2
    Case: 17-30746     Document: 00514691492      Page: 3    Date Filed: 10/22/2018



                                  No. 17-30746
Noatex Corp. v. King Constr. of Houston, L.L.C., 732 F.3d 479, 487 (5th Cir.
2013).
      We see no merit to the argument that the district court’s discretion was
abused by ruling while the defendants’ appeal was pending. “Courts that have
addressed when a motion for further relief may be brought under [Section]
2202 have consistently held that neither the filing of an appeal nor a lengthy
delay after the trial court’s initial ruling terminates the court’s authority to
grant further relief pursuant to [Section] 2202.” United Teacher, 414 F.3d at
572. The defendants had notice of Dual Trucking’s motion and filed a brief in
opposition to that motion. They did not request an oral hearing pursuant to
the district court’s local rules. We conclude the district court’s decision to grant
relief consistent with its declaratory judgment without an oral hearing did not
constitute an abuse of discretion.
      AFFIRMED.




                                         3